COHALAN, S.
The consul general of Austria-Hungary, by virtue of the requirements of the treaty between that country and the United States, which secures him all the prerogatives and privileges granted to the functionaries of the same class of the most favored nation, is entitled to represent and appear for all of the nonresident alien next of kin interested, who are citizens or subjects of Austria-Hungary. Estates of Domenico Iaro and Donato D’Eusibio, Surr. Decs. 1908, p. 960, and cases cited in these decisions.